Motion referred to the court that rendered the decision. Present- — Adel, Acting ,P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ. Motion to resettle order denied, without costs. (See Civ. Prac. Act, §§ 83, 480.) Motion to stay the trustee from making any payments pursuant to the order of this court dated October 20, 1952, pending determination of appeal to Court of Appeals, granted upon condition that, within ten days after entry of the order hereon, the moving party file an undertaking for $20,000, with corporate surety, to pay to the appellants in this court any deficiency which may arise in the event the funds in the hands of the trustee are not sufficient to enable him to pay to the said appellants the total sum, plus interest and costs, to which they ultimately shall become entitled in this proceeding. Present — Carswell, Acting P. J., Adel, Wenzel, MacCrate and Schmidt, JJ. [See 280 App. Div. 947; post, p. 846.]